—Appeal from a judgment of the County Court of Sullivan County (La Buda, J.), rendered October 17, 1997, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree in satisfaction of a four-count indictment and was sentenced as a second felony offender to a term of 5 to 10 years in prison. Defense counsel has asserted that no nonfrivolous appealable issues exist and seeks to be relieved of his assignment as counsel for defendant. Upon our review of the record, defense counsel’s brief and defendant’s pro se submissions, we agree. Accordingly, the judgment should be affirmed and defense counsel’s application for leave to withdraw granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mercure, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.